DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/17/2020 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Note: the NPL document listed in the IDS is present in the parent case and has been considered.

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest a quick release structure configured to detachably mount the camera to the frame assembly, the quick release structure including: an engaging member configured to be coupled to the camera and including a connecting surface configured to face away from the camera, an elastic member fixed on the connecting surface, and a first connector fixed on the elastic member; and a fixing part configured to be coupled to the frame assembly and detachably connected to the engaging member, the fixing part including a connecting plate and a second connector fixed on the connecting plate, wherein a rotation of at least a portion of the fixing part with respect to the engaging member allows the first 
Note: Applicant states in the specification as filed that the specific structure of “quick release structure” is shown according to figure 2 item 16 and figure 3; the specific structure of “engaging member” is shown according to figure 2 item 163 and figure 3; and the specific structure of “fixing member” is shown according to figure 2 item 160 and figure 3 (shown below).

    PNG
    media_image1.png
    654
    678
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    683
    602
    media_image2.png
    Greyscale

Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context Old Town Canoe Co. v. Confluence Holdings Corp., 448 F.3d 1309, 1317, 78 USPQ2d 1705, 1711 (Fed. Cir. 2006) (The court held that "completion of coalescence" must be given its ordinary and customary meaning of reaching the end of coalescence. The court explained that even though coalescence could theoretically be "completed" by halting the molding process earlier, the specification clearly intended that completion of coalescence occurs only after the molding process reaches its optimum stage.).

Regarding claims 2 – 18, claims 2 - 18 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 19, the prior art of record fails to teach or fairly suggest a gimbal configured to mount the camera, the gimbal including: a rotatable frame assembly configured to be electrically connected to the camera; and a quick release structure configured to detachably mount the camera to the frame assembly, the quick release structure including: an engaging member configured to be coupled to the camera and including a connecting surface configured to face away from the camera, an elastic member fixed on the connecting surface, and a first connector fixed on the elastic member; and a fixing part configured to be coupled to the frame assembly and detachably connected to the engaging member, the fixing part including a connecting plate and a second connector fixed on the connecting plate, wherein a rotation of at least a portion of 
Note: Applicant states in the specification as filed that the specific structure of “quick release structure” is shown according to figure 2 item 16 and figure 3; the specific structure of “engaging member” is shown according to figure 2 item 163 and figure 3; and the specific structure of “fixing member” is shown according to figure 2 item 160 and figure 3 (shown below).

    PNG
    media_image1.png
    654
    678
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    683
    602
    media_image2.png
    Greyscale

Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but Old Town Canoe Co. v. Confluence Holdings Corp., 448 F.3d 1309, 1317, 78 USPQ2d 1705, 1711 (Fed. Cir. 2006) (The court held that "completion of coalescence" must be given its ordinary and customary meaning of reaching the end of coalescence. The court explained that even though coalescence could theoretically be "completed" by halting the molding process earlier, the specification clearly intended that completion of coalescence occurs only after the molding process reaches its optimum stage.).

Regarding independent claim 20, the prior art of record fails to teach or fairly suggest a gimbal configured to mount the camera, the gimbal including: a rotatable frame assembly configured to be electrically connected to the camera; and a quick release structure configured to detachably mount the camera to the frame assembly, the quick release structure including: an engaging member configured to be coupled to the camera and including a connecting surface configured to face away from the camera, an elastic member fixed on the connecting surface, and a first connector fixed on the elastic member; and a fixing part configured to be coupled to the frame assembly and detachably connected to the engaging member, the fixing part including a connecting plate and a second connector fixed on the connecting plate, wherein a rotation of at least a portion of the fixing part with respect to the engaging member allows the first connector to be electrically coupled to or decoupled from the second connector; in combination with other elements of the claim.
Note: Applicant states in the specification as filed that the specific structure of “quick release structure” is shown according to figure 2 item 16 and figure 3; the specific structure of “engaging member” is shown according to figure 2 item 163 and figure 3; and the specific structure of “fixing member” is shown according to figure 2 item 160 and figure 3 (shown below).

    PNG
    media_image1.png
    654
    678
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    683
    602
    media_image2.png
    Greyscale

Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but Old Town Canoe Co. v. Confluence Holdings Corp., 448 F.3d 1309, 1317, 78 USPQ2d 1705, 1711 (Fed. Cir. 2006) (The court held that "completion of coalescence" must be given its ordinary and customary meaning of reaching the end of coalescence. The court explained that even though coalescence could theoretically be "completed" by halting the molding process earlier, the specification clearly intended that completion of coalescence occurs only after the molding process reaches its optimum stage.).

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JOHNSTON (US PgPub No. 2014/0205276) teaches gimbal with holder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/USMAN A KHAN/
Usman Khan
04/19/2021Primary Examiner, Art Unit 2696